DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu in view of US 2017/0015082 Creytens et al with evidence from US 2004/0166288 Travis et al.
Regarding claim 1, Lu teaches an interlayer film (paragraph 0002) for laminated glass (paragraph 0004), containing a thermoplastic resin (paragraph 0010) and having one end 54a and the other end 54b being at the opposite side of the one end and having a thickness thicker than the one end (figure 5),
a thickness of a maximum thickness part of the interlayer film being 0.25 to 2.54 mm (paragraph 0106),
each of three values of the ten-point average roughness Rz of the surface at a position apart from the one end by 50 mm toward the other end, the ten-point average roughness Rz of the surface at a center position between the one end and the other end, and the ten-point average roughness Rz of the surface at a position apart from the other end by 50 mm toward the one end being 35-40 microns or more (paragraph 0090, where the taught Rz exists across the entire surface, including the center position),
and a value calculated by subtracting the smallest value among the three values from the largest value among the three values being about 5 microns (35-40 microns paragraph 0090). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.25 mm to 2.54 mm reads on the claimed range of 0.96 mm to 3 mm, and the taught range of 35-40 microns reads on the claimed range of 20 microns or more and 35 microns or less. 
Lu does not explicitly teach that the variation across the entire surface is 5 microns. However, Travis teaches that in interlayer materials, even areas with uniform thickness may vary unintentionally in thickness, and that “normal variation” is unavoidable (paragraph 0031). Therefore, while Lu teaches that the Rz is 35-40 microns, there will be natural, unavoidable variation within that disclosed range such that the difference between the largest and smallest Rz values will be about 5 microns. 
Lu does not explicitly teach that the largest value among the three is at a position apart from the other end by 50 mm towards the one end. Creytens teaches a polymeric interlayer product (abstract) that includes consistent, desirable roughness levels and patterns (paragraph 0008) including a formation where the highest Rz in a sample is nearer to the ends (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the Rz and roughness pattern of Creytens in the product of Lu because this exhibits optimal de-airing performance with desirable visual and optical properties (paragraph 0008). 
Additionally, the claim requires that the maximum of the three must be either the first or second side (i.e. not the center measurement). Therefore, if the maximum of the three measured roughness is present at either end position the claim limitation would be met. This suggests an “obvious to try” rationale. There are a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143). In this case, there are only three identified solutions, two of which meet the claim. A person of ordinary skill in the art can choose one of the three positions, with a reasonable expectation of success in making the desired product. Applicant has not established or provided any evidence supporting the assertion that having the maximum roughness present at an end point rather than at the center position results in any advantageous or desired product. Therefore, Lu in view of Creytens’s roughness position teaching results in a product where it would have been obvious to include a maximum roughness at a position towards one end rather than in the center of the interlayer film.
Regarding claim 2, Lu teaches that the thermoplastic resin is a polyvinyl acetal resin (paragraph 0031).
Regarding claim 3, Lu teaches that the thickness at a position apart from the other end by 50 mm toward the one end is greater than 1 to 8.8 times the thickness at a position apart from the one end by 50 mm toward the other end (paragraph 0107, where the Tmax/Tmin is (0.38-2.2)/(0.25-1.2) but Tmin cannot be greater than Tmax. Therefore, the ratio must be greater than 1, and 2.2/0.25 is 8.8, and paragraph 0108, where 50 mm in from each end may reside within the flat end portions 53a and 53b). 
Regarding claim 4, Lu teaches a wedge angle of the interlayer film is 0.13-1.2 mrad (paragraph 0109). 
Regarding claim 5, Lu teaches the interlayer containing a plasticizer (paragraph 0031).
Regarding claim 6, Lu teaches that the surface includes texture (Rz, paragraph 0090). Please note, claim 6 includes product by process language (embossing).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Lu appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 7, Lu teaches a laminated glass, comprising: 
a first lamination glass member; 
a second lamination glass member; and
the interlayer film for laminated glass according to claim 1, 
the interlayer film for laminated glass being arranged between the first lamination glass member and the second lamination glass member (paragraph 0120).
Regarding claims 11 and 18, Lu teaches a lower limit of 35 microns (paragraph 0090). Since the claimed upper limit of 29 microns is close to the prior art lower limit of 35 microns, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the properties and features of an interlayer film with a 29 micron Rz would have been the same as, or similar to, the properties and features in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
Regarding claim 12, Lu teaches that the value calculated by subtracting the smallest value among the three values from the largest value among the three values is 5 microns (paragraph 0090, 35-40 microns). 
Regarding claim 13, Lu teaches a difference of 5 microns (paragraph 0090, 35-40 microns). Since the claimed difference of 6 microns is close to the prior art difference of 5 microns, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the properties and features of an interlayer film with a roughness difference of 5 microns would have been the same as, or similar to, the properties and features if an interlayer film with a roughness difference of 6 microns. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
Regarding claim 14, Lu teaches a lower limit of 35 microns and an upper limit of 40 microns, such that an average value may be 37.5 microns (paragraph 0090). Since the claimed average value of 31.3 microns is close to the prior art average value of 37.5 microns, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the properties and features of an interlayer film with an average roughness of 37.5 microns would have been the same as, or similar to, the properties and features of an interlayer film with an average roughness of 31.3 microns. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I. 
Regarding claim 16,  Lu teaches that the interlayer film contains a combination of polyvinyl acetal resin as the thermoplastic resin (paragraph 0031) and plasticizer (paragraph 0035); and
the combination of polyvinyl acetal resin and plasticizer contained in the interlayer film is a combination of (1) a polyvinyl acetal resin consisting of a polyvinyl acetal resin (X) which is obtained by acetalizing polyvinyl alcohol with an aldehyde (paragraph 0024), the aldehyde consisting of n-butyraldehyde or isobutyraldehyde (paragraph 0028); and (2) a plasticizer consisting of triethylene glycol di-2-ethylhexanoate (paragraph 0035). 
Regarding claim 17, Lu teaches that the interlayer film contains a combination of polyvinyl acetal resin as the thermoplastic resin (paragraph 0031) and plasticizer (paragraph 0035); and
the combination of polyvinyl acetal resin and plasticizer contained in the interlayer film is a combination of polyvinyl butyral resin (paragraph 0029) and triethylene glycol di-2-ethylhexanoate (paragraph 0035),
the polyvinyl butyral resin in the interlayer film is obtained by acetalizing polyvinyl alcohol with only one aldehyde (paragraph 0024, where “one or more” allows for only one), the aldehyde consisting of n-butyraldehyde (paragraph 0028).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu in view of US 2017/0015082 Creytens et al with evidence from US 2004/0166288 Travis et al as applied to claim 1 above, and further in view of US 4,681,810 Gomez.
Regarding claim 15, Lu in view of Creytens teaches the interlayer film. Neither Lu nor Creytens teaches an oxidation inhibitor. Gomez teaches a polymeric interlayer product (abstract) that comprises an oxidation inhibitor (antioxidant, column 2, lines 21-25), said oxidation inhibitor being a phenol-based oxidation inhibitor (column 3, lines 18-24) or a phosphorous-based oxidation inhibitor (column 2, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the antioxidant additive of Gomez in the product of Lu because this imparts a fire-resistant property to the interlayer product (abstract).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu in view of US 2017/0015082 Creytens et al with evidence from US 2004/0166288 Travis et al as applied to claim 1 above, and further in view of US 2007/0148472 Masaki et al.
Regarding claim 19, Lu in view of Creytens teaches the interlayer film. Neither Lu nor Creytens teaches one of the claimed compounds. Masaki teaches an interlayer film for a laminated glass where the interlayer includes a phthalocyanine compound (paragraph 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the phthalocyanine compound of Masaki in the product of Lu because this has an IR-shielding function (paragraph 0095), which prevents additional heat from transmitting through the laminated glass.
Regarding claim 20, Lu in view of Creytens teaches the interlayer film. Neither Lu nor Creytens teaches particles. Masaki teaches an interlayer film for a laminated glass where the interlayer includes platinum particles (paragraph 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particles of Masaki in the product of Lu because this has an IR-shielding function (paragraph 0095), which prevents additional heat from transmitting through the laminated glass. 

Response to Arguments
Applicant's arguments filed September 29, 2022, have been fully considered but they are not persuasive.
Applicant argues that the laminate discussed in paragraph 0090 of Lu is not the same embodiment of the remainder of Lu’s disclosure. However, it is unclear why Applicant believes that these must be different embodiments incapable of use together. Paragraph 0090 of Lu discusses a “standard laminate” as a conventional laminate, and the “test laminate” as the inventive product. Furthermore, the discussion states that “typical” values for Rz is 35-40 microns. It is unclear why these typical values would only be used for evaluating mottle rather than being used in the inventive product. 
Applicant further argues that because the Rz disclosure of 35-40 microns also states that a typical thickness is 0.76-0.86 mm, the product that includes an Rz of 35-40 microns must also then have a thickness of 0.76-0.86 mm. However, this is not logical. Just because the test piece used to evaluate mottle had the listed thickness, the invention is not limited to interlayers of this thickness. Lu explicitly discloses thicknesses of 0.25 mm to 2.54 mm (paragraph 0106) as available for various embodiments of the invention. Therefore, it would follow that an interlayer with an Rz of 35-40 microns may also have a thickness of 0.25-2.54 mm. 
Applicant argues that Creytens figure 1 is a discussion of how roughness values are measured rather than an example. However, Creytens is directed to interlayers, and their measured roughness. Regardless of the fact that figure 1 is not discussed in an example, the figure is a representation of what a roughness may look like. Because Lu teaches the positions on the film, and Creytens shows that the highest roughness value may appear closer to one end than the center of the film, the combination of Lu in view of Creytens teaches the limitation of the claim.
Additionally, the claim requires that the maximum of the three must be either the first or second side (i.e. not the center measurement). Therefore, if the maximum of the three measured roughness is present at either end position the claim limitation would be met. This suggests an “obvious to try” rationale. There are a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143). In this case, there are only three identified solutions, two of which meet the claim. A person of ordinary skill in the art can choose one of the three positions, with a reasonable expectation of success in making the desired product. Applicant has not established or provided any evidence supporting the assertion that having the maximum roughness present at an end point rather than at the center position results in any advantageous or desired product. Therefore, Lu in view of Creytens’s roughness position teaching results in a product where it would have been obvious to include a maximum roughness at a position towards one end rather than in the center of the interlayer film.
Finally, Applicant argues that the new claims include limitations that would not be reasonable to include in the invention of Lu. However, as discussed above, Lu teaches these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781